961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Larry NELSON, Petitioner.
Nos. 91-8031, 92-5138.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1992.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the application to proceed in forma pauperis and the petition for review, it is


2
ORDERED that the application to proceed in forma pauperis be granted.   The Clerk is directed to enter the petition on the court's general docket.   It is


3
FURTHER ORDERED, on the court's own motion, that the petition be transferred to the United States District Court for the Eastern District of Michigan.   Petitioner's exclusive means of challenging the determination of his parole eligibility dates is through a petition for writ of habeas corpus.   See Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-09 (D.C.Cir.1988) (en banc).   This court lacks jurisdiction to entertain an original petition for habeas corpus, but may transfer the petition to the appropriate district court.   See 28 U.S.C. § 1631;  Fed.R.App.P. 22(a);   see also Henderson v. Missouri, 661 F.2d 107, 108 (8th Cir.1981) (per curiam).


4
The Clerk is directed to send the original file and a certified copy of this order to the United States District Court for the Eastern District of Michigan, Southern Division.